Citation Nr: 1132580	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  05-25 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a bilateral leg disability, also claimed as secondary to a bilateral foot disability.

3.  Entitlement to service connection for a bilateral knee disability, also claimed as secondary to a bilateral foot disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from March 1943 to October 1945.

This matter is before the Board of Veterans' Appeals (Board) pursuant to an August 2010 Order of the Court of Appeals for Veterans Claims (CAVC or "the Court") granting a Joint Motion for Partial Remand (JMR), which in pertinent part, vacated the Board's October 2008 denial of entitlement to service connection for bilateral leg and knee disabilities and remanded the claim to the Board for further consideration of the issues on appeal.  

Originally, these claims were before the Board on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The case was brought before the Board in December 2010, at which time the bilateral leg and knee claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of those claims.  At that time, the bilateral feet claim was already in Remand status from the October 2008 Board decision. The requested development having been completed, all issues are once again before the Board for appellate consideration of the issues on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus pre-existed his military service and was not aggravated beyond the natural progression during military service.  


2.  The Veteran has foot disabilities other than bilateral pes planus and there is no competent and probative causal link between these other foot disabilities and any remote incident of service.

3. The Veteran does not currently have a diagnosed leg disability (left or right) related to any incident of service.

4.  The Veteran does not currently have a diagnosed knee disability (left or right) related to any incident of service.


CONCLUSIONS OF LAW

1.  The Veteran's foot disabilities, to include bilateral pes planus and plantar fasciitis, were not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1101, 1131, 1112, 1113, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 & 3.306 (2010).

2.  The Veteran's claimed bilateral knee disability was not incurred in or aggravated by active service.  38 U.S.C.A §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

3.  The Veteran's claimed bilateral leg disability was not incurred in or aggravated by active service.  38 U.S.C.A §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to the veteran in June 2004, July 2005, March 2006, April 2008 and January 2011.  Those letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   The 2006, 2008 and 2011 letters also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claims, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records were largely unavailable, but the RO exhausted all other means of obtaining the records from other sources.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The RO provided the Veteran an appropriate VA foot examination in December 2008 and a skin examination in March 2008.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Further examination or opinion is not needed because, at a minimum, there is no persuasive and competent evidence that the claimed conditions may be associated with the Veteran's military service.  This is discussed in more detail below.  

The Veteran was not afforded an examination specifically with regard to the leg or knee claims because there is no persuasive and competent evidence that the Veteran currently has chronic diagnoses of the legs or knees.  Again, this is discussed in more detail below.  See McLendon, 20 Vet. App.  79.

Thus, the Board finds that VA has satisfied the duty to assist the Veteran.  In the circumstances of this case, additional efforts to assist or notify him in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Therefore, the Board may proceed to consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

In the absence of a presumption, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran claims he has bilateral knee, leg and foot conditions as a result of his military service.  Specifically, the Veteran claims he was hospitalized for over a month for "jungle rot" on his feet and ankles causing open sores.  He further claims he was in combat, with excessive marching, further deteriorating his knees, legs and feet.  

The Veteran's DD-214 confirms the Veteran was awarded, among other things, the combat infantry badge.  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service. However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder. See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service. 

In this case, in light of the character of the Veteran's service, the Board accepts the Veteran's statements describing his laborious marching and other combat-related conditions.  The evidence must still establish by competent medical evidence, however, that the Veteran has current disabilities related to those service events. See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  In this case, for the reasons discussed below, such competent medical nexus evidence is lacking.

The Veteran's service treatment records are largely unavailable due to a fire related incident.  Attempts to rebuild the file from other sources were incomplete.  Where "service medical records are presumed destroyed . . . the BVA's [Board's] obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Further, there is no adverse presumption of service connection as a result of the loss of these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  There is, however, an expanded duty to assist the Veteran in obtaining evidence from alternate or collateral sources.  Id.  

In this case, the salvageable service treatment records include the Veteran's entrance and separation examinations as well as a hospital admission record indicating the Veteran was hospitalized from June 3, 1944 to August 22, 1944.  There are no details explaining the circumstances or even the diagnoses related to the hospitalization.  The Veteran submitted his and other servicemen statements indicating the hospitalization was for "jungle rot" on his feet and legs and involved several debridement treatments.  

The Board notes the Veteran was denied service connection for a skin condition in 2008 and in 2010 the Veteran specifically "abandoned" his skin appeal.  As such, the Board will not consider or discuss whether the Veteran has a skin-related condition of his lower extremities related to his in-service hospitalization.

The Veteran does not contend, nor do his records suggest, he incurred any sort of in-service musculoskeletal injury or trauma to his lower extremities.  Rather, he believes he has current knee, leg and foot problems due to marching and other combat related conditions of his service.  

His February 1943 induction examination reveals the Veteran entered military service with bilateral second degree pes planus.  The October 1945 separation examination, however, indicates no abnormalities of the knees, legs or feet.  In short, the Veteran's service records do not confirm in-service incurrence of any chronic condition of the feet, knees or legs.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  The crucial inquiry, then, is whether the Veteran has current bilateral knee, feet and/or leg conditions related to his military marching or any other remote incident in service.  For reasons explained below, the Board concludes he does not.

The Board notes a veteran who served during wartime service after December 31, 1946 is presumed to be in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. §§ 1111, 1137 (West 2002). The presumption of soundness, however, attaches only where there has been an induction medical examination during which the disability about which the veteran later complains was not detected. See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

In this case, however, the Veteran's February 1943 enlistment examination clearly indicates the Veteran entered the military with a diagnosis of bilateral pes planus (second degree).  

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to a natural progress of the disease. 38 C.F.R. § 3.306(a). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. See 38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened. See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Also, as noted in a decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit), Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004):  

. . . if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the veteran to establish aggravation. See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.  

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

Therefore, with regard specifically to the Veteran's bilateral pes planus, since the pes planus was detected on his induction examination, the crucial inquiry is whether his pre-existing condition was aggravated by any remote incident of service.  For reasons explained below, the Board concludes they were not.

After service, the Veteran's medical records are largely silent for any lower extremity complaints, treatments or diagnoses for decades.  The Veteran was treated for back pain with radiating pain down the right lower extremity in February 1991, nearly five decades after service.  This leg pain, moreover, was related to a back condition after the Veteran completed a 400 mile bus tour, unrelated to his military service.

The Veteran was treated for plantar fasciitis in July 2001, nearly six decades after service, where the Veteran complained of left heel pain over the "last few months."  The Veteran was also treated for a sprained left ankle in June 2003 after mowing his lawn.  The Veteran was treated for a right lower leg hematoma in April 2009.  At that time, the doctor indicated his leg was slowly improving.  The Veteran was not diagnosed with a chronic disorder at that time.

The Veteran was afforded a VA foot examination in December 2008.  The examiner noted the Veteran's hospitalization for sores, but otherwise the Veteran denied any injuries to his feet and denied ever seeking medical treatment in the military for his feet.  At the time of the examination, the Veteran complained of daily stiffness.  On examination, the examiner diagnosed the Veteran with bilateral pes planus and calcaneal enthesophyte, plantar aspect, left foot.  With regard to etiology, the examiner opined that it is "less likely than not" that the Veteran's pes planus was aggravated beyond the natural progression of the disease due to his military service.  The examiner noted that the pes planus currently is mild and the Veteran's service treatment records are silent as to any foot treatment, complaints or injuries.  Indeed, the Veteran denied any in-service trauma or treatment to the feet.  The examiner noted the Veteran's in-service hospitalization, but found the Veteran had no current bilateral foot condition related to the Veteran's active duty.

Similarly, the Veteran was afforded a skin VA examination in March 2008.  Again, the Veteran has abandoned his appeal with regard to a skin condition, but the Board finds noteworthy that the VA examiner in March 2008 found no active disease or other chronic residual of the Veteran's in-service treatment of sores and "jungle rot" to the bilateral lower extremities.  Rather, the examiner merely noted dry skin on the legs.  

The Board finds the VA examiners' opinions compelling.  They are based on a thorough review of the claims folder, a complete examination and consideration of the Veteran's contentions of in-service events, symptoms and treatments.  Also compelling, no medical professional has ever linked any lower extremity disorder to any incident of his military service.  Indeed, the current medical evidence does not even reflect diagnoses of chronic leg or knee disorders.

In summary, the Board finds that the evidence of record does not show that the Veteran has bilateral knee or leg disabilities related to any incident of service. Service connection first and foremost requires evidence of current disabilities.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, Hickson, supra.  With regard to the Veteran's bilateral foot claim, there is no evidence establishing that his pre-existing disorder was aggravated by service.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

The Board notes the Veteran has more recently claimed that at the very least he has conditions of his legs and knees that are attributable to his knees.

Any disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. See 38 C.F.R. § 3.310. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

In this case, for reasons explained above, the Veteran's bilateral feet disorders are not found to be related to his military service.  Accordingly, secondary service connection must also fail as a matter of law.  See 38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for a bilateral foot disability is denied.

Entitlement to service connection for a bilateral leg disability also claimed as secondary to a bilateral foot disability is denied.

Entitlement to service connection for a bilateral knee disability also claimed as secondary to a bilateral foot disability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


